DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nunnery et al. (2013/0290202, hereinafter Nunnery) in view of Devecka (2012/0290977).

Regarding claim 1, Nunnery discloses a method of sports theme social networking in a social media platform (Nunnery, para. 3, 25) implemented on a network of computing devices (Nunnery, para. 25) comprising:
a. providing a user interface (Nunnery discloses that the system interface 106 includes a set of interface portals (user interface) that include user input elements configured to receive user input from the user) (Nunnery, para. 31);
b. registering a student-athlete in the social media platform and creating a student-athlete account (Nunnery discloses that the user(s) may register with the social networking system 100 in order to gain access to the social networking system) (Nunnery, para. 34);
c. creating a profile for the student-athlete (Nunnery discloses that the personal social networking services include creating a user profile) (Nunnery, para. 26);
d. registering a coach in the social media platform and creating a coach account (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59);
e. creating a profile for the coach (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59);
f. enabling the coach to view the student-athlete profile (Nunnery discloses that the coach may use the sports-themed social networking system 100 to browse player profiles and the respective sports profiles for the players in a targeted criteria) (Nunnery, para. 60);
g. enabling the coach to send a coach star to the student-athlete (Nunnery discloses that the coach may request a visit (coach star) with a player (i.e., a potential recruiting target), which a visit may be an official or non-official visit) (Nunnery, para. 95);
h. notifying the student-athlete of receipt of the coach star (Nunnery discloses that the coach requests a visit, the player will receive a message and be notified of the visit request 160) (Nunnery, para. 96);
j. enabling the student-athlete to send a message to the coach (Nunnery discloses that the players are able to send private messages 146 and only visible to the sender and the recipient of the private message, the player can reply to the private message with another private message) (Nunnery, para. 44);
k. notifying the coach of receipt of the message from the student-athlete (Nunnery discloses that the flag request 162 of a user profile indicates that the user profiled for a coach will be notified) (Nunnery, para. 117); and
l. enabling the coach to reply to the message from the student-athlete (Nunnery discloses that the players are able to send private messages 146 and only visible to the sender and the recipient of the private message, the player can reply to the private message with another private message) (Nunnery, para. 44).
Nunnery does not explicitly disclose i. providing a link for the student-athlete to view the coach profile.
In analogous art, Devecka teaches providing a link for the student-athlete to view the coach profile (Devecka discloses that the user profile can be viewed which includes a selection of a profile element type, a selection of a level indicator, a quick view symbol (link) or indicator for inclusion on a top level user profile page or display) (Devecka, para. 119).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Devecka related to providing a link for the student-athlete to view a coach profile and to combine with Nunnery in order to increase the efficiency of creating, presenting, searching, matching, viewing, comparing, and displaying personal profile information among users (Devecka, para. 8).

Regarding claim 2, Nunnery and Devecka discloses the method of claim 1 further comprising:
a. registering a fan in the social media platform and creating a fan account (Nunnery discloses that the user can be registered as a fan) (Nunnery, para. 53);
b. creating a profile for the fan (Nunnery discloses that the fan may register with the system 100 and create a user profile to follow the online activities of players having profiles on the social networking system) (Nunnery, para. 53);
c. enabling the fan to view the student-athlete profile (Nunnery discloses that the fan(s) may associate with players such that the user profile for the fan is associated with the user profile of a player(s)) (Nunnery, para. 53); and
d. enabling the fan to send a fan star to the student-athlete (Nunnery discloses that the fan may request (i.e., fan request or friend request) which allows the fan to follow (fan star) the player) (Nunnery, para. 53).

Regarding claim 3, Nunnery and Devecka discloses the method of claim 2 further comprising: enabling the fan to post comments regarding the student-athlete (Nunnery discloses that the fan/player/teammate may submit public messages 144 within the context of the sports-themed social networking system 100) (Nunnery, para. 44).

Regarding claim 4, Nunnery and Devecka discloses the method of claim 3, further comprising: enabling the student-athlete and the fan to upload media (Nunnery discloses that the user/player may upload various media items 142 such as personal information, upload media, picture, video, documents, etc.) (Nunnery, para. 26).

Regarding claim 5, Nunnery and Devecka discloses the method of claim 1, wherein the student-athlete profile includes at least one of the following: body measurements, statistics, academic records, and community service records (Nunnery discloses that the player may upload academic information relevant to athletic recruiting activities, and the academic information may also be associated with the user profile for the player) (Nunnery, para. 35).

Regarding claim 6, Nunnery discloses a social networking system (Nunnery, para. 25)  comprising:
a. a plurality of computing devices (Nunnery, para. 25) connected in a network (Nunnery, para. 25);
b. a social media platform (Nunnery, para. 25) accessible through the plurality of computing devices;
c. a user interface installed in the social media platform (Nunnery discloses that the system interface 106 includes a set of interface portals (user interface) that include user input elements configured to receive user input from the user) (Nunnery, para. 31);
d. a student-athlete registers in the social media platform and creates a student-athlete account (Nunnery discloses that the user(s) may register with the social networking system 100 in order to gain access to the social networking system) (Nunnery, para. 34);
e. the student-athlete creates a student-athlete profile in the social media platform (Nunnery discloses that the personal social networking services include creating a user profile) (Nunnery, para. 26);
f. a coach registers in the social media platform and creates a coach account (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59);
g. the coach creates a coach profile in the social media platform (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59);
h. wherein the coach can view the student-athlete profile (Nunnery discloses that the coach may use the sports-themed social networking system 100 to browse player profiles and the respective sports profiles for the players in a targeted criteria) (Nunnery, para. 60);
i. wherein the coach can send a coach star to the student-athlete (Nunnery discloses that the coach may request a visit (coach star) with a player (i.e., a potential recruiting target), which a visit may be an official or non-official visit) (Nunnery, para. 95);
j. wherein the student-athlete receives a notification of the coach star (Nunnery discloses that the coach requests a visit, the player will receive a message and be notified of the visit request 160) (Nunnery, para. 96);
l. wherein the student-athlete can send a message to the coach in the social media platform (Nunnery discloses that the players are able to send private messages 146 and only visible to the sender and the recipient of the private message, the player can reply to the private message with another private message) (Nunnery, para. 44);
m. wherein the coach receives a notification of the message from the student-athlete (Nunnery discloses that the flag request 162 of a user profile indicates that the user profiled for a coach will be notified) (Nunnery, para. 117); and
n. wherein the coach can reply to the message from the student-athlete (Nunnery discloses that the players are able to send private messages 146 and only visible to the sender and the recipient of the private message, the player can reply to the private message with another private message) (Nunnery, para. 44).
Nunnery does not explicitly disclose k. wherein the student-athlete can view the coach profile through a link in the notification.
In analogous art, Devecka teaches wherein the student-athlete can view the coach profile through a link in the notification (Devecka discloses that the user profile can be viewed which includes a selection of a profile element type, a selection of a level indicator, a quick view symbol (link) or indicator for inclusion on a top level user profile page or display) (Devecka, para. 119).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Devecka related to providing a link for the student-athlete to view a coach profile and to combine with Nunnery in order to increase the efficiency of creating, presenting, searching, matching, viewing, comparing, and displaying personal profile information among users (Devecka, para. 8).

Regarding claim 7, Nunnery and Devecka discloses the system of claim 6 further comprising:
e. a fan registers in the social media platform and creates a fan account (Nunnery discloses that the user can be registered as a fan) (Nunnery, para. 53);
f. wherein the fan creates a fan profile in the social media platform (Nunnery discloses that the fan may register with the system 100 and create a user profile to follow the online activities of players having profiles on the social networking system) (Nunnery, para. 53);
g. wherein the fan can view the student-athlete profile (Nunnery discloses that the fan(s) may associate with players such that the user profile for the fan is associated with the user profile of a player(s)) (Nunnery, para. 53); and
h. wherein the fan can send a fan star to the student-athlete (Nunnery discloses that the fan may request (i.e., fan request or friend request) which allows the fan to follow (fan star) the player) (Nunnery, para. 53).

Regarding claim 8, Nunnery and Devecka discloses the system of claim 7, wherein the fan can post comments regarding the student-athlete (Nunnery discloses that the fan/player/teammate may submit public messages 144 within the context of the sports-themed social networking system 100) (Nunnery, para. 44).

Regarding claim 9, Nunnery and Devecka discloses the system of claim 8, wherein the student-athlete and the fan can upload media (Nunnery discloses that the user/player may upload various media items 142 such as personal information, upload media, picture, video, documents, etc.) (Nunnery, para. 26).

Regarding claim 10, Nunnery and Devecka discloses the system of claim 6, wherein the student-athlete profile includes at least one of the following: body measurements, statistics, academic records, and community service records (Nunnery discloses that the player may upload academic information relevant to athletic recruiting activities, and the academic information may also be associated with the user profile for the player) (Nunnery, para. 35).

Regarding claim 11, Nunnery discloses a method of social networking in a social media platform (Nunnery, para. 25) implemented on a network of computing devices (Nunnery, para. 25) comprising:
a. providing a user interface (Nunnery discloses that the system interface 106 includes a set of interface portals (user interface) that include user input elements configured to receive user input from the user) (Nunnery, para. 31);
b. registering a plurality of student-athletes in the social media platform and creating a plurality of student-athlete accounts (Nunnery discloses that the user(s) may register with the social networking system 100 in order to gain access to the social networking system) (Nunnery, para. 34);
c. creating a plurality of profiles for the plurality of student-athletes (Nunnery discloses that the personal social networking services include creating a user profile) (Nunnery, para. 26);
d. registering a coach in the social media platform and creating a coach account (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59);
e. creating a profile for the coach (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59);
f. enabling the coach to create a prototypical student-athlete profile (Nunnery discloses that the coach may use the sports-themed social networking system 100 to browse player profiles and the respective sports profiles for the players in a targeted criteria) (Nunnery, para. 60); and
i. notifying the coach of the match (Nunnery discloses that the flag request 162 of a user profile indicates that the user profiled for a coach will be notified) (Nunnery, para. 117).
Nunnery does not explicitly disclose g. parsing data, using artificial intelligence (AI) software, collected from the plurality of student-athlete profiles and the prototypical student-athlete profile; h. identifying, through the AI software, a match between the prototypical student-athlete profile and a student-athlete profile from the plurality of student-athlete profiles; j. providing a link for the coach to view the student-athlete profile identified as the match; k. enabling the coach to input a rating and feedback for the match; l. receiving, through the AI software, the rating and feedback for the match; and m. learning, through the AI software, to identify a better match between the prototypical student-athlete profile and a student-athlete profile from the plurality of student-athlete profiles.
In analogous art, Devecka teaches parsing data, using artificial intelligence (AI) software, collected from the plurality of student-athlete profiles and the prototypical student-athlete profile (Devecka discloses that the icon based social network system aggregates information and matches users with important matching icon elements and interests) (Devecka, para. 171);
identifying, through the AI software, a match between the prototypical student-athlete profile and a student-athlete profile from the plurality of student-athlete profiles (Devecka discloses that the icon-based profiles are adapted and provided to the users by learning and sharing information with a matched larger group and compared with the icon element, compatibility, and/or other factors) (Devecka, para. 171);
providing a link for the coach to view the student-athlete profile identified as the match (Devecka discloses that the user profile can be viewed which includes a selection of a profile element type, a selection of a level indicator, a quick view symbol (link) or indicator for inclusion on a top level user profile page or display) (Devecka, para. 119);
enabling the coach to input a rating and feedback for the match (Devecka discloses that based on the search results that are provided to the user, the user can provide feedback associated with the communication, interaction, and/or transaction between the users to the applicable user profiles and execute a request from the searcher to add one or more users identified in the search results to a custom clique or confirm certain smart clique matches) (Devecka, para. 140);
receiving, through the AI software, the rating and feedback for the match (Devecka discloses that based on the search results that are provided to the user, the user can provide feedback associated with the communication, interaction, and/or transaction between the users to the applicable user profiles and execute a request from the searcher to add one or more users identified in the search results to a custom clique or confirm certain smart clique matches) (Devecka, para. 140); and
learning, through the AI software, to identify a better match between the prototypical student-athlete profile and a student-athlete profile from the plurality of student-athlete profiles (Devecka discloses that the indicators may be displayers in association with each icon in a profile to inform the searcher of the user’s preferences, status, events, and/or activity to enhance the efficiency of the icon system) (Devecka, para. 79).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Devecka related to parsing the collected data of profiles using AI, providing a link for the coach to view a student-athlete profile, enabling feedback input, and learning through AI to identify better profile matches and to combine with Nunnery in order to increase the efficiency of creating, presenting, searching, matching, viewing, comparing, and displaying personal profile information among users (Devecka, para. 8).

Regarding claim 12, Nunnery and Devecka discloses the method of claim 11 further comprising:
a. registering a plurality of coaches in the social media platform and creating a plurality of coach accounts (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59); and
b. creating a plurality of profiles for the coaches (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59).

Regarding claim 13, Nunnery and Devecka discloses the method of claim 11 further comprising:
a. registering a fan in the social media platform and creating a fan account (Nunnery discloses that the user can be registered as a fan) (Nunnery, para. 53);
b. creating a profile for the fan (Nunnery discloses that the fan may register with the system 100 and create a user profile to follow the online activities of players having profiles on the social networking system) (Nunnery, para. 53);
c. enabling the fan to view the student-athlete profile (Nunnery discloses that the fan(s) may associate with players such that the user profile for the fan is associated with the user profile of a player(s)) (Nunnery, para. 53); and
d. enabling the fan to send a fan star to the student-athlete (Nunnery discloses that the fan may request (i.e., fan request or friend request) which allows the fan to follow (fan star) the player) (Nunnery, para. 53).

Regarding claim 14, Nunnery and Devecka discloses the method of claim 13 further comprising: enabling the fan to post comments regarding the student-athlete (Nunnery discloses that the fan/player/teammate may submit public messages 144 within the context of the sports-themed social networking system 100) (Nunnery, para. 44).

Regarding claim 15, Nunnery and Devecka discloses the method of claim 14, further comprising: enabling the student-athlete and fan to upload media (Nunnery discloses that the user/player may upload various media items 142 such as personal information, upload media, picture, video, documents, etc.) (Nunnery, para. 26).

Regarding claim 16, Nunnery and Devecka discloses the method of claim 11, wherein the student-athlete profile includes at least one of the following: body measurements, statistics, academic records, and community service records (Nunnery discloses that the player may upload academic information relevant to athletic recruiting activities, and the academic information may also be associated with the user profile for the player) (Nunnery, para. 35).

Regarding claim 17, Nunnery discloses a social networking system (Nunnery, para. 25) comprising:
a. a plurality of computing devices (Nunnery, para. 25) connected in a network (Nunnery, para. 25);
b. a social media platform (Nunnery, para. 25) accessible through the plurality of computing devices;
c. a user interface installed in the social media platform (Nunnery discloses that the system interface 106 includes a set of interface portals (user interface) that include user input elements configured to receive user input from the user) (Nunnery, para. 31);
d. a plurality of student-athletes register in the social media platform and create a plurality of student-athlete accounts (Nunnery discloses that the user(s) may register with the social networking system 100 in order to gain access to the social networking system) (Nunnery, para. 34);
e. the plurality of student-athletes create a plurality of student-athlete profiles (Nunnery discloses that the personal social networking services include creating a user profile) (Nunnery, para. 26);
f. a coach registers and creates a coach account in the social media platform (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59);
g. the coach creates a coach profile in the social media platform (Nunnery discloses that the user can create a user profile as a coach) (Nunnery, para. 59); and 
h. the coach creates a prototypical student-athlete profile (Nunnery discloses that the coach may use the sports-themed social networking system 100 to browse player profiles and the respective sports profiles for the players in a targeted criteria) (Nunnery, para. 60).
Nunnery does not explicitly discloses i. wherein artificial intelligence (AI) software parses data collected from the plurality of student-athlete profiles and the prototypical student-athlete profile; j. wherein the AI software identifies a match between the prototypical student-athlete profile and a student-athlete profile from the plurality of student-athlete profiles; k. wherein the AI software sends a notification; l. wherein the coach can view the student-athlete profile identified as the match through a link in the notification; m. wherein the coach can input a rating and feedback for the match; n. wherein the AI software receives the rating and feedback for the match; and o. wherein the AI software can learn to identify a better match between the prototypical student-athlete profile and a student-athlete profile from the plurality of student-athlete profiles.
In analogous art, Devecka teaches wherein artificial intelligence (AI) software parses data collected from the plurality of student-athlete profiles and the prototypical student-athlete profile (Devecka discloses that the icon based social network system aggregates information and matches users with important matching icon elements and interests) (Devecka, para. 171);
j. wherein the AI software identifies a match between the prototypical student-athlete profile and a student-athlete profile from the plurality of student-athlete profiles (Devecka discloses that the icon-based profiles are adapted and provided to the users by learning and sharing information with a matched larger group and compared with the icon element, compatibility, and/or other factors) (Devecka, para. 171);
k. wherein the AI software sends a notification (Devecka discloses that the notifications of the icon profile changes or status changes are pushed to friends or into the general icon news feed) (Devecka, para. 127);
l. wherein the coach can view the student-athlete profile identified as the match through a link in the notification (Devecka discloses that the user profile can be viewed which includes a selection of a profile element type, a selection of a level indicator, a quick view symbol (link) or indicator for inclusion on a top level user profile page or display) (Devecka, para. 119);
m. wherein the coach can input a rating and feedback for the match (Devecka discloses that based on the search results that are provided to the user, the user can provide feedback associated with the communication, interaction, and/or transaction between the users to the applicable user profiles and execute a request from the searcher to add one or more users identified in the search results to a custom clique or confirm certain smart clique matches) (Devecka, para. 140);
n. wherein the AI software receives the rating and feedback for the match (Devecka discloses that based on the search results that are provided to the user, the user can provide feedback associated with the communication, interaction, and/or transaction between the users to the applicable user profiles and execute a request from the searcher to add one or more users identified in the search results to a custom clique or confirm certain smart clique matches) (Devecka, para. 140); and
o. wherein the AI software can learn to identify a better match between the prototypical student-athlete profile and a student-athlete profile from the plurality of student-athlete profiles (Devecka discloses that the indicators may be displayers in association with each icon in a profile to inform the searcher of the user’s preferences, status, events, and/or activity to enhance the efficiency of the icon system) (Devecka, para. 79).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Devecka related to parsing the collected data of profiles using AI, providing a link for the coach to view a student-athlete profile, enabling feedback input, and learning through AI to identify better profile matches and to combine with Nunnery in order to increase the efficiency of creating, presenting, searching, matching, viewing, comparing, and displaying personal profile information among users (Devecka, para. 8).

Regarding claim 18, Nunnery and Devecka discloses the system of claim 17 further comprising:
a. a fan registers in the social media platform and creates a fan account (Nunnery discloses that the user can be registered as a fan) (Nunnery, para. 53);
b. wherein the fan creates a fan profile in the social media platform (Nunnery discloses that the fan may register with the system 100 and create a user profile to follow the online activities of players having profiles on the social networking system) (Nunnery, para. 53);
c. wherein the fan can view the student-athlete profile (Nunnery discloses that the fan(s) may associate with players such that the user profile for the fan is associated with the user profile of a player(s)) (Nunnery, para. 53); and
d. wherein the fan can send a fan star to the student-athlete (Nunnery discloses that the fan may request (i.e., fan request or friend request) which allows the fan to follow (fan star) the player) (Nunnery, para. 53).

Regarding claim 19, Nunnery and Devecka discloses the system of claim 18, wherein the fan can post comments regarding the student-athlete (Nunnery discloses that the fan/player/teammate may submit public messages 144 within the context of the sports-themed social networking system 100) (Nunnery, para. 44).

Regarding claim 20, Nunnery and Devecka discloses the system of claim 17, wherein the student-athlete profile includes at least one of the following: body measurements, statistics, academic records, and community service records (Nunnery discloses that the player may upload academic information relevant to athletic recruiting activities, and the academic information may also be associated with the user profile for the player) (Nunnery, para. 35).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aluya (11,245,659) and Borodiak et al. (2018/0091594) discloses the providing a profile based on utilizing athlete data and social media information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
05/04/2022